NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REYNALDO QUIROZ-MAYA,                           No.    17-72244

                Petitioner,                     Agency No. A092-382-893

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Reynaldo Quiroz-Maya, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). Our jurisdiction is governed by




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo questions of law. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We dismiss in part and deny in part the petition for review.

      To the extent Quiroz-Maya challenges the agency’s case-specific

particularly serious crime determination, we lack jurisdiction to consider this

unexhausted contention. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(“We lack jurisdiction to review legal claims not presented in an alien’s

administrative proceedings before the BIA.”). For the same reason, we lack

jurisdiction to consider his unexhausted contention that his conviction under

California Penal Code § 288(a) is not a “crime of violence” as defined in 18 U.S.C.

§ 16(a). Ibid. The Supreme Court’s intervening decision in Sessions v. Dimaya,

138 S. Ct. 1204 (2018), which held the definition of “crime of violence” in

18 U.S.C. § 16(b) is impermissibly vague, is inapposite here, where the agency did

not apply 18 U.S.C. § 16(b) in its crime of violence analysis.

      Substantial evidence supports the agency’s denial of CAT relief, where

Quiroz-Maya failed to show it is more likely than not he would be tortured by or

with the acquiescence of a government official in Mexico. See 8 C.F.R.

§ 1208.18(a)(1).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2                                   17-72244